Citation Nr: 0632326	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  97-06 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
chronic disease of an allergic etiology, and, if so, whether 
the claim may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from June 1972 to October 
1983.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which found that new and material evidence had not been 
presented to reopen the claim for service connection for an 
allergic condition, previously denied in September 1994.  The 
veteran testified at a personal hearing at the RO in April 
1997.  In September 2001, he testified before the undersigned 
at a Travel Board hearing conducted at the RO.  In April and 
October 2002, the Board issued Development Memoranda 
requesting additional evidentiary development.  In October 
2003, the case was remanded for additional development.  The 
case is again before the Board for appellate consideration.

As noted above, the RO previously denied entitlement to 
service connection for a chronic disease of allergic etiology 
in September 1994.  In May 2006, the RO issued a supplemental 
statement of the case which reopened the claim and denied 
entitlement to service connection for a chronic disease of 
allergic etiology, finding that any complaints noted in 
service were acute and transitory in nature, and that there 
was no link between any currently diagnosed condition and his 
period of service.  However, it is noted that the Board must 
make its own determination as to whether new and material 
evidence has been submitted to reopen a claim.  See Barnett 
v. Brown, 8 Vet. App. 1 (1995); aff'd Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue is as 
characterized on the first page of this decision.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
chronic disease of allergic etiology in September 1994, 
finding that any complaints in service were acute and 
transitory and that any currently diagnosed allergic disease 
was not related to his period of active military service; he 
was notified of the decision that same month, and he did not 
appeal.

2.  Evidence submitted since the September 1994 decision is 
relevant to, and probative of, the question of whether the 
veteran's current condition is related to his period of 
service, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran does not have a chronic disease of allergic 
etiology which can be related to his period of service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim for service 
connection for a chronic disease of allergic etiology has 
been submitted.  38 U.S.C.A. §§ 5107, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (2000).

2.  A chronic disease of allergic etiology was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Generally under the VCAA, VA must make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159(c), (d) (2006).  
Although a person seeking to reopen a claim is a claimant 
under the terms of the VCAA, and the duty to notify pertains 
to all claimants (see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002)), the duty to assist in obtaining evidence 
necessary to substantiate a claim does not apply to 
applications filed before August 29, 2001, to reopen a 
previously disallowed claim.  See 38 C.F.R. § 3.159 (2006).  
Under the law in effect at the time of the veteran's 
September 1995 application to reopen his claim, VA had no 
duty to assist him to develop evidence in support of his 
claim until the previously disallowed claim was reopened.  
See Elkins v. West, 12 Vet. App. 209, 218 (1999).  

VA is not obligated to assist in developing evidence to 
reopen a previously denied claim by providing medical 
examinations or obtaining a medical opinion until the claim 
is reopened.  See 38 C.F.R. § 3.159(c)(4)(iii).  Despite 
this, the Board notes that a VA examination was conducted in 
February 2006.

This claim to reopen was already pending on the effective 
date of the most recent amendment of 38 C.F.R. § 3.156(a), 
which expressly applies only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001).  Consequently, this appeal is decided under the older 
version of the regulations. 

II.  Applicable laws and regulations

A.  New and material evidence

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2005).  

The version of the applicable regulation in effect prior to 
August 29, 2001 states that new and material evidence means 
evidence not previously submitted to agency desicionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

B.  Service connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2006).

C.  Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, at 54.

III.  Factual background and analysis

The evidence that was of record at the time of the September 
1994 denial of service connection included the service 
medical records.  The enlistment examination was negative for 
any allergies.  On March 14, 1983, the veteran complained of 
a rash of two to three weeks' duration.  The impression was 
contact dermatitis.  He was advised to use skin lotion.  In 
April 1983, he described a history of hives with no 
particular episode as the cause.  There was no particular 
food associated to these complaints, but he noted that he had 
had a similar reaction to crabs.  He stated that he had 
recently acquired some antique furniture and had the reaction 
around the furniture.  It was possible that he had an allergy 
to dust and mold.  The assessment was urticaria, with unclear 
etiology.  In July 1983, he was again seen with a history of 
urticaria, although at the time of this examination, his skin 
was clear.  The April 1983 separation examination included a 
normal clinical examination, with no medical history of 
allergies.

A March 1984 VA examination of the veteran did not find any 
indication of any allergies.  A November 1985 VA treatment 
note mentioned an intermittent rash on the groin.

The evidence added to the record following the September 1994 
denial included a May 1993 treatment note (received in 
February 1996) which referred to environmental allergies.  

At his Travel Board hearing in September 2001, the veteran 
stated that he had been seen at the Emory clinic for the 
treatment of allergies (ragweed) in 1989.  He also noted that 
while he was stationed in Germany he had had a strong 
reaction to something that had caused a lot of itching.

Records from the Emory clinic showed treatment for acute 
frontal sinusitis.  A November 2003 VA treatment note 
referred to "unknown allergies" and allergic rhinitis.  A 
November 2005 VA record noted a history of dry skin, chronic 
pruritus without a systemic cause.  The assessment was 
history of chronic allergic rhinosinusitis.

The veteran submitted multiple statements from his treating 
physician.  In December 2004 and January 2005, it was noted 
that the veteran had been treated for chronic sinusitis and 
allergic rhinitis.  In a December 2005 statement this 
physician again noted the conditions for which the veteran 
had sought treatment; it was also stated that, according to 
his review of the veteran's service medical records, these 
conditions had been present in service.  

The veteran was afforded a VA examination in February 2006.  
He complained of sinus disease that he said had begun in 
service.  The objective examination found that the nasal 
mucosa was mildly erythematous and boggy (slightly worse on 
the right).  There were no nasal polyps, no septal 
perforations, and no deviation.  His skin showed no rashes or 
hypersensitive reactions to provocation; rather it was dry 
and otherwise normal.  The impression was allergic 
rhinosinusitis.  The examiner noted that the veteran had 
experienced a facial trauma in service and that his sinus 
disease could have been initiated or worsened by that trauma.  
The veteran was noted to have a significant component of 
chronic rhinosinusitis and that his disease process was 
primarily due to his sinus disease and allergic rhinitis.  It 
was opined that the allergic component was likely unrelated 
to the injury suffered in service. 

After a careful review of the evidence of record, the Board 
finds that the evidence submitted after the September 1994 
denial, particularly the December 2005 statement from the 
veteran's physician, is relevant to and probative of the 
question of whether the veteran's chronic disease of allergic 
etiology is related to his period of service.  Taking this 
evidence as credible, for the sole purpose of the claim to 
reopen, it is found that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000).  When there is such evidence, "[t]his does not mean 
that the claim will always be allowed, just that the case 
will be reopened and the new evidence considered in the 
context of all other evidence for a new determination of the 
issues."  Smith v. Derwinski, 1 Vet. App. 178, 180 (1991).

Upon review of the entire claims folder, it is found, 
however, that entitlement to service connection for a chronic 
disease of allergic etiology has not been established.  While 
there was some indication in the service medical records that 
the veteran had been seen for a skin rash and hives in 1983, 
there is no suggestion in the record that this constituted 
the onset or manifestation of a chronic disease.  This 
conclusion is supported by the normal examination findings 
reported at the time of the veteran's separation, which 
showed no indication of any allergies, and by the silence of 
the record between his leaving service in 1983 and the first 
mention of environmental allergies in 1993.

The evidence now shows that the veteran does have allergies, 
as well as non-allergic sinus disease.  While it has been 
opined that the non-allergic component of his sinus problems 
"could have been initiated or worsened" by an in-service 
facial trauma, the VA examination found that the allergic 
component was unrelated to his period of service.  Based upon 
this evidence, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection.


ORDER

Entitlement to service connection for a chronic disease of 
allergic etiology is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


